Title: Abigail Adams to Thomas Boylston Adams, 21 February 1797
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            Dear Thomas
            Quincy Feb’ry 21 1797
          
          I fear to look back to the Date of my last Letter to You, least it should accuse me of omission. There have been but very few opportunities this Severe Winter, of writing to You Rude Boreas laid an embargo, and our harbours have been frozen for six weeks, so that not a vessel could go out, or come in. for about a Week we have had a Thaw. I have received within a fortnight your Letters of October 5th which came by way of New York, and yours of Novbr 20th has just reachd me, after a passage of 99 Days— yet So great was My anxiety to hear from You, and from Your Brother, that I was gratified to receive So late Letters, and to learn from them, that You were both Well. I really Sympathize with your Brother, to whom I shall write. I dare say he commissirates the poor Prisoners at Algiers and from the Sincerity of his Heart, longs for the period when the buisness will be terminated. I presume this is the chief cause of his detention in Holland. tell him the Poet Says—
          
            “Tis expectation makes the blessing Sweet”
          
          Polly has received her Letter of licence & replied both to that, and a former one. I inclose it for her.
          Soberly the Girl has a verry good offer, and she had some Scruples upon the Subject. two or three Times I had perceived a disposition to coquett with some, whom I either thought unworthy of her, or was doubtfull of their views. “Grim Williams Ghost” was always held up to her, So that I kept her Steady, tho Sometimes impatient, at an absence indeffinate.
          when the Young Man who now visits her, first made his approaches

She delay’d for some time giving him an answer. she wanted to consult me, but did not know how very well to accomplish it. She therefore made use of a Second, and desired to speak with me alone. accordingly the case was put, with all the circumstances, of “no possitive engagement tho a kind of a liking, but the Letters did not look as if a return might be look’d for soon, and perhaps a visit to foreign Countries might give him a Dislike to a Country Girl.” I had made up My mind upon the Subject, for I thought from Tillys Letters, that he had no wish to be bound. I therefore advised her to write to him and deal candidly by him, and accept the Young Man who offerd himself. She has Done So, and they have both been very Steady ever since. She is to remain with me untill I go to Philadelphia, which I hope will not be untill next Fall. I do not Love that city so well as you do. I fear you will find it Changed for the worse when You return. it is more than any city the resort of Foreigners, who leave most of their virtues behind them, if they ever had any, and bring principles, and Manners into our Country by no means calculated to promote the order of our Government, or the purity of our Morals. I would however make some exceptions to this Rule.
          The result of the Election of President will be known to you before this reaches You. all the Machinations, and intrigue of party, terminated in the Election of mr Jefferson to the vice Presidency. if the people had not been deceived, by the grosest and most palpable falshoods I have every reason to suppose, that their choice of Chief Majestrate would have been nearly unanimous. as the Union is now formed, I am far from thinking that it is an unfortunate circumstance. Mr Jefferson is a Gentleman of abilities, and integrity. if he has his failings, we know them. Hypocrisy is not of the number. I have no apprehension of his acting an unfriendly part towards the President, or any way plotting against him. we are like to have a firm Senate, and it is said, our House of Representives will be more Federal than the former; tho we lose from it, some good Men, we shall gain others.
          The thickest cloud which portends a Storm, proceeds from the Galic hemisphere. the smiles, and frowns, the Enmity and the Friendship of that Terrible Nation, are like to prove equally banefull to us.
          Adets Note, has brought into publick view, the Secretary of States Letter to mr Pinckny our Minister at Paris and fully proves the conduct of our Government, to have been, what it always professt,

perfectly neutral, just, fair, and honorable, consistant with the faith of Treaties, and the Laws of Nations.
          It has unmask’d the conduct and designs of France so fully to the people, that they are throwing off that blind attachment towards a Nation, whom they now consider not less Selfish, usurping, and Domineering, than their old Step Dame Mother Britain. I hope we shall Still be able to preserve our nutrality Next to a war with France, I deprecate a closer alliance with any foreign power, and it must be the Madness of France, if we are driven to that necessity.
          I inclose to you, the Tenth Muse of 98.— it will give You some Idea of what has been passing here. the Wit Whoever he is, bears too hard upon our poor old Govenour, who for the good he has done, ought to be more tenderly handled. the old Gentleman has taken his leave, and declines standing an other Election. His fondness for a Republican Government, and his Love of Liberty, led him to form an opinion of the transactions in France from their professions, rather than from their actions. he considerd them as an oppressed people, strugling for freedom, and not as a people forgeing chains tenfold heavier for other Nations, than those which they were bursting from off themselves. thus has his administration been marked with weakness, and the imbicility of Age
          As to the table Linnen formerly sent, I would not have you say any thing further upon the subject nor would I be the occasion of the lowest being perjuring, himself for any loss I may sustain tho tenfold greater, but untill I can comprehend, how a space, in which it was not possible to pack more than 8 Table cloths, could be made to receive 12, I must be certain that it containd no more than 8. having stood by whilst Brisler opend the Box, otherways I should have supposed that they might have been taken out.
          Do not Despair my Son, there are many fine Girls grown up since You left America. Your Fathers choice is not Yet engaged that I have heard. come and see if she can be Yours?
          Your Father has not mentiond her to me this Winter. I suppose she is with her Grandmamma. I shall want you very much in Philadelphia. You must return with a stock of Patience, forbearence prudence and Humility. how are you for those Comodities. Holland is a country where those plants must flourish, or they could not endure their Task Masters.
          I long my Dear son to fold you to my Bosom, and tell you how very Dear you are to me. as to your Brother I must leave his Louissa

to Do that part, for me, and I hope She will not be deficient, either, in mine or her own. Your Friends all desire me to Send their regards to You. Your aged Grandmother in particular never forgets you, nor does your ever affectionate Mother
          
            Abigail Adams
          
        